 

--------------------------------------------------------------------------------

EXHIBIT 10.5





LIMITED WAIVER AND SECOND AMENDMENT TO CREDIT AGREEMENT


LIMITED WAIVER AND SECOND AMENDMENT TO CREDIT AGREEMENT (this “Waiver and Second
Amendment”), dated as of November 29, 2010, by and among ATWOOD OCEANICS, INC.,
a Texas corporation (the “Parent”), ATWOOD OCEANICS PACIFIC LIMITED, a company
organized under the laws of the Cayman Islands and a Wholly-Owned Subsidiary of
the Parent (the “Borrower”), the lenders party hereto (each, a “Lender” and,
collectively, the “Lenders”) and NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as
Administrative Agent (in such capacity, the “Administrative Agent”).  Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
shall have the respective meanings provided such terms in the Credit Agreement
referred to below.
 
W I T N E S S E T H :
 
WHEREAS, the Parent, the Borrower, the Lenders from time to time party thereto,
and the Administrative Agent are parties to a Credit Agreement, dated as of
November 25, 2008 (and amended on April 28, 2010, the “Credit Agreement”);
 
WHEREAS, the Parent, the Borrower and its Subsidiaries have requested that the
Lenders permit, notwithstanding the requirements of the Credit Agreement and any
other applicable requirements set forth in the Credit Documents, the Parent, the
Borrower and their respective Subsidiaries to enter into the Restructuring
Transactions (as defined below); and
 
WHEREAS, the Lenders have consented to waive certain provisions of the Credit
Agreement and any other Credit Documents on the terms and conditions contained
herein in order to permit the Restructuring Transactions.
 
NOW, THEREFORE, it is agreed:
 
I. Waivers to the Credit Agreement.
 
1.   Notwithstanding the requirements of the Credit Agreement and any other
applicable requirements set forth in the Credit Documents (collectively, the
“Applicable Requirements”) other than the requirements set forth in Section 8.11
of the Credit Agreement, the Lenders hereby waive the Applicable Requirements
solely to the extent necessary to permit the Parent, the Borrower and their
respective Subsidiaries to enter into the specific restructuring transactions
detailed in the report titled “Atwood Oceanics, Inc. International Restructuring
Steps” attached as Annex A hereto (each a “Restructuring Transaction”, together
the “Restructuring Transactions”), provided that, in each case, the Borrower (x)
shall provide at least 30 days’ (or less with the consent of the Administrative
Agent) prior written notice to the Administrative Agent of the occurrence of
each such Restructuring Transaction that (i) is to be completed on or after the
date hereof and (ii) affects, impairs, interrupts or discharges (or could
affect, impair, interrupt or discharge) the perfected status and priority of
each Lien and security interest created under any Credit Document in any way
(each such occurrence, a “Collateral Implication”), shall comply with all
requirements set forth in Section 8.11 of the Credit Agreement and to the extent
any Restructuring Step has Collateral Implications, the Administrative Agent
acting on its own or at the direction of one or more Lenders may request legal
opinions covering such matters as the Administrative Agent shall reasonably
request acting in its sole discretion and (y) shall provide written notice to
the Administrative Agent, within three days of completion, of the occurrence of
each such Restructuring Transaction that is to be completed on or after the date
hereof and does not involve a Collateral Implication.
 
 
 
 

--------------------------------------------------------------------------------

 
 
II. Miscellaneous Provisions.
 
1.   In order to induce the Administrative Agent and the Lenders to enter into
this Waiver and Second Amendment, the Borrower hereby represents and warrants
that (i) no Default or Event of Default exists as of the Waiver and Second
Amendment Effective Date (as defined below), both immediately before and after
giving effect to this Waiver and Second Amendment on such date, (ii) all of the
representations and warranties contained in the Credit Agreement and in the
other Credit Documents are true and correct in all material respects on the
Waiver and Second Amendment Effective Date, both immediately before and after
giving effect to this Waiver and Second Amendment on such date, with the same
effect as though such representations and warranties had been made on and as of
the Waiver and Second Amendment Effective Date or, to the extent such
representations and warranties expressly relate to an earlier date, on and as of
such earlier date, (iii) this Waiver and Second Amendment has been duly
authorized by all necessary action on the part of each Credit Party, has been
duly executed and delivered by each Credit Party and constitutes a legal, valid
and binding obligation of each Credit Party, enforceable against each of them in
accordance with its terms, except to the extent that the enforceability hereof
may be subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law and (iv) the execution and delivery hereof by each Credit
Party and the performance and observance by each Credit Party of the provisions
hereof do not violate or conflict with (A) any organizational document of any
Credit Party or (B) any requirement of law applicable to such Credit Party or
result in a breach of any provision of or constitute a default under any
Obligations of any Credit Party.
 
2.   The Credit Parties acknowledge and agree and hereby represent and warrant
that (x) the Credit Agreement (as modified hereby) and each other Credit
Document, and all Obligations and Liens thereunder, are valid and enforceable
against the Credit Parties in every respect and all of the terms and conditions
thereof are legally binding upon the Credit Parties, in each case all without
offset, counterclaims or defenses of any kind and (y) the perfected status and
priority of each Lien and security interest created under any Credit Document
remains in full force and effect in accordance with the requirements of the
Credit Agreement and the other Credit Documents on a continuous basis,
unimpaired, uninterrupted and undischarged, in each case as of the Waiver and
Second Amendment Effective Date, both immediately before and immediately after
giving effect to this Waiver and Second Amendment on such date.
 
 
 
2

--------------------------------------------------------------------------------

 
 
3.   In further consideration of the Lenders’ execution of this Waiver and
Second Amendment, each Credit Party unconditionally and irrevocably acquits,
releases and discharges each Lender, the Administrative Agent, the Collateral
Agent and all affiliates, partners, subsidiaries, officers, employees, agents,
attorneys, principals, directors and shareholders of such Persons, and their
respective heirs, legal representatives, successors and assigns (collectively,
the “Releasees”) from any and all claims, demands, causes of action,
obligations, remedies, suits, damages and liabilities of any nature whatsoever,
whether now known, suspected or claimed, whether arising under common law, in
equity or under statute, which such Credit Party ever had or now has against any
of the Releasees and which may have arisen at any time prior to the date hereof
(but excluding claims that arise from and after the date hereof) and which were
in any manner related to this Waiver and Second Amendment, the Credit Agreement,
any other Credit Document or related documents, instruments or agreements or the
enforcement or attempted or threatened enforcement by any of the Releasees of
any of their respective rights, remedies or recourse related thereto
(collectively, the “Released Claims”).  Each Credit Party covenants and agrees
never to commence, voluntarily aid in any way, prosecute or cause to be
commenced or prosecuted against any of the Releasees any action or other
proceeding based upon any of the Released Claims.
 
4.   This Waiver and Second Amendment and the waivers set forth herein are
limited precisely as written and shall not constitute or be deemed to constitute
a modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document and shall not prejudice any right or
rights that the Administrative Agent or the Lenders may have now or in the
future under or in connection with the Credit Agreement or any other Credit
Document.
 
5.   This Waiver and Second Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. A complete set
of counterparts shall be lodged with the Borrower and the Administrative Agent.
 
6.   THIS WAIVER AND SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK. EACH OF THE PARTIES TO THIS WAIVER AND SECOND
AMENDMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS WAIVER AND SECOND
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
7.   This Waiver and Second Amendment shall become effective on the date (the
“Waiver and Second Amendment Effective Date”) when each of the following
conditions shall have been satisfied:
 
(i) the Borrower, the Lenders constituting the Required Lenders and the
Administrative Agent shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
or other electronic transmission) the same to White & Case LLP, 1155 Avenue of
the Americas, New York, NY 10036 Attention:  May Yip (facsimile number:
212-354-8113 / e-mail address:myip@whitecase.com);
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
(ii) notwithstanding anything to the contrary contained in the Credit Agreement
or otherwise, within one Business Day of the date hereof, the Borrower shall
have paid (x) all fees, costs and expenses (including, without limitation, legal
fees and expenses of White and Case LLP) due and payable to the Administrative
Agent on such date and (y) all reasonable out-of-pocket costs, fees and expenses
(including, without limitation, reasonable attorney’s costs, fees and expenses)
incurred by the Administrative Agent in connection with the negotiation,
preparation and execution of this Waiver and Second Amendment and the
transactions contemplated hereby; and
 
(iii) the Borrower shall have entered into an amendment to the Credit Agreement,
dated October 26, 2007 (as amended on August 19, 2008 (which amendment was
amended and restated on November 24, 2008) the “2007 Credit Agreement”), by and
among the Parent, the Borrower, the lenders from time to time party thereto and
the Administrative Agent (the “Waiver and Second Amendment to the Credit
Agreement”), which shall be in form and substance satisfactory to the
Administrative Agent and shall be in full force and effect substantially
concurrently with the effectiveness of this Waiver and Second Amendment.
 
8.   This Waiver and Second Amendment constitutes a “Credit Document” for
purposes of the Credit Agreement and the other Credit Documents.  No provision
of this Waiver and Second Amendment may be amended, modified, waiver or
supplemented, except as provided in Section 14.12 of the Credit Agreement.
 
9.   By executing and delivering a copy hereof (or the Subsidiary Guarantor
Consent attached hereto), each Credit Party hereby agrees that all Obligations
of the Credit Parties shall be fully guaranteed pursuant to the Subsidiary
Guaranty and shall be fully secured pursuant to the Credit Documents, in each
case in accordance with the respective terms and provisions thereof and that
this Waiver and Second Amendment does not in any manner constitute a novation of
any Obligations under any of the Credit Documents.
 
10.   By executing and delivering a copy of the Subsidiary Guarantor Consent
attached hereto, each Subsidiary Guarantor acknowledges that its consent to this
Waiver and Second Amendment is not required, but each Subsidiary Guarantor
nevertheless hereby agrees and consents to this Waiver and Second Amendment and
to the documents and agreements referred to herein.  Each Subsidiary Guarantor
agrees and acknowledges that (i) notwithstanding the effectiveness of this
Waiver and Second Amendment, the Guaranteed Obligations and liens under the
Security Documents shall remain in full force and effect without modification
thereto and (ii) nothing herein shall in any way limit any of the terms or
provisions of any Guaranteed Obligations, the Security Documents, or any other
Credit Document executed by any Subsidiary Guarantor (as the same may be amended
from time to time), all of which are hereby ratified, confirmed and affirmed in
all respects.  Each Subsidiary Guarantor hereby agrees and acknowledges that no
other agreement, instrument, consent or document shall be required to give
effect to Section II.9 and this Section II.10.  Each Subsidiary Guarantor hereby
further acknowledges that the Parent, the Borrower, the Administrative Agent and
the Lenders may from time to time enter into any further amendments,
modifications, terminations and/or waivers of any provisions of the Guaranteed
Obligations without notice to or consent from any Subsidiary Guarantor and
without affecting the validity or enforceability of any Guaranteed Obligations
or liens under the Security Documents or giving rise to any reduction,
limitation, impairment, discharge or termination of any Guaranteed Obligations.
 
 
 
4

--------------------------------------------------------------------------------

 
 
11.   From and after the Waiver and Second Amendment Effective Date, all
references in the Credit Agreement and each of the other Credit Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
modified hereby.
 


[SIGNATURE PAGES TO FOLLOW]
 
 


 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Waiver and Second Amendment as of the date
first written above.
 


 
ATWOOD OCEANICS PACIFIC LIMITED,
AS BORROWER
 
By:/s/NOEL BALDWIN
Name: Noel Baldwin
Title: Director

 







 



 
ATWOOD OCEANICS, INC.,
AS PARENT
 
By:/s/MARK L. MEY
Name: Mark L. Mey
Title: Senior Vice President

 



 



 




Signature page to Limited Waiver and Second Amendment
 
6

--------------------------------------------------------------------------------

 


 
 
NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
Individually as a Lender and as Administrative Agent
 
By:/s/MARTIN LUNDER
Name: Martin Lunder
Title: Senior Vice President
 
 

 



 



 



 
Signature page to Limited Waiver and Second Amendment

 
7

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO THE LIMITED WAIVER AND
SECOND AMENDMENT TO CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG ATWOOD OCEANICS, INC., AS PARENT,
TWOOD OCEANICS PACIFIC LIMITED, AS
BORROWER, VARIOUS LENDERS PARTY THERETO
AND NORDEA BANK FINLAND PLC, NEW YORK
BRANCH, AS ADMINISTRATIVE AGENT



 

 
NAME OF INSTITUTION:


CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK (renamed from CALYON S.A.)


By: /s/ ROGER AMILLOM
       Name: Roger Amillom
       Title: Attorney-in-fact


 
NAME OF INSTITUTION:
 
Skandinaviska Bank AB (publ.)
By: /s/PER OLAV BUCHER-JOHANNESSEN
       Name: Per Olav Bucher-Johannesen
   Title: Head of Nordic Shipping Finance
 
 
NAME OF INSTITUTION:


UniCredit Bank AG


By: /s/ STEPHAN SOMITSCH
       Name: Stephan Somitsch
       Title: Vice President




NAME OF INSTITUTION:


Whitney National Bank


By: /s/ HARRY C. STAHEL
       Name: Harry C. Stahel
       Title: Senior Vice President




 
Signature page to Limited Waiver and Second Amendment
 
8

--------------------------------------------------------------------------------

 

 
Subsidiary Guarantor Consent
 
Each of the undersigned, each being a Subsidiary Guarantor under, and as defined
in, the Subsidiary Guaranty referenced in the foregoing Waiver and Second
Amendment, hereby consents to the entering into of the foregoing Waiver and
Second Amendment and agrees to, and to be bound by, the provisions thereof.
 


 
 
ATWOOD HUNTER CO.,
as a Subsidiary Guarantor
 
By:/s/GLEN P. KELLEY
Name: Glen P. Kelley
Title: Director

 



 
 
ATWOOD DEEP SEAS, LTD.,
as a Subsidiary Guarantor
 
By: ATWOOD HUNTER CO., General Partner
 
By:/s/RODNEY L. MALLAMS
Name: Rodney L. Mallams
Title: Director

 





 
ATWOOD OCEANICS AUSTRALIA PTY LIMITED,
as a Subsidiary Guarantor
 
By:/s/NOEL BALDWIN
Name: Noel Baldwin
Title: Director



 
 



 
ALPHA AURORA COMPANY,
 
By:/s/NOEL BALDWIN
Name: Noel Baldwin
Title: Director





Signature page to Limited Waiver and Second Amendment

 
9

--------------------------------------------------------------------------------

 







 
ALPHA FALCON DRILLING COMPANY,
as a Subsidiary Guarantor
 
By:/s/NOEL BALDWIN
Name: Noel Baldwin
Title: Director










 
ALPHA FALCON COMPANY,
as a Subsidiary Guarantor
 
By:/s/NOEL BALDWIN
Name: Noel Baldwin
Title: Director





 



 
SWIFTDRILL MALTA,
as a Subsidiary Guarantor
 
By:/s/NOEL BALDWIN
Name: Noel Baldwin
Title: Director of Atwood Oceanics Pacific Limited



















 


Signature page to Limited Waiver and Second Amendment
 
10

--------------------------------------------------------------------------------

 


ANNEX A
TO
 WAIVER AND SECOND AMENDMENT


Report Titled Atwood Oceanics Inc. International Restructuring Steps








 
11

--------------------------------------------------------------------------------

 
 


 






 

